389 Mich. 114 (1973)
204 N.W.2d 682
PEOPLE
v.
McMILLAN
Docket No. 54,531.
Supreme Court of Michigan.
Decided February 27, 1973.
*115 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, Prosecuting Attorney, Donald A. Johnston, III, Chief Appellate Attorney, for the people.
Orland Duncan McMillan, in propria persona.
PER CURIAM:
The defendant, Orland Duncan McMillan, was convicted in November, 1958 on his plea of guilty to the crime of second-degree murder. MCLA 750.317; MSA 28.549.
He now files a delayed application for leave to appeal on the ground that before his plea was accepted the judge did not advise him of his privilege against compulsory self-incrimination, his right to trial by jury, and his right to confront the witnesses against him, as provided for in People v Jaworski, 387 Mich 21, 28 (1972). Jaworski was based on a statement in Mr. Justice Douglas's opinion for the United States Supreme Court in Boykin v Alabama, 395 US 238, 242-243; 89 S Ct 1709; 23 L Ed 2d 274 (1969). We grant the application for delayed appeal and affirm the defendant's conviction.
On a number of occasions we have stated that the so-called Boykin-Jaworski requirements will not be applied to pre-Boykin pleas of guilty. See People v Butler, 387 Mich 1 (1972); People v Carlisle, 387 Mich 269, 276 (1972); People v Duffield, 387 Mich 300, 329 (1972).
In Butler, however, we did reverse the defendant Butler's guilty plea based conviction. In that case, while Butler pled guilty (on May 7, 1969) before *116 Boykin was decided (on June 2, 1969), he was sentenced (on June 12, 1969) after decision in Boykin.
The Court of Appeals has consistently interpreted our decisions in Butler, Jaworski, Carlisle and Duffield to mean that the Boykin-Jaworski requirements apply only to guilty pleas taken after the Boykin decision date of June 2, 1969. See Winegar v Department of Corrections, 41 Mich App 318 (1972); People v Wickham, 41 Mich App 358, 360-361 (1972); People v Norman, 44 Mich App 366 (1973).
Butler is limited to cases like Butler where, while the plea was offered and accepted before Boykin was decided, the defendant was sentenced after it was decided.[1] With that limited exception, the Boykin-Jaworski requirements do not apply to pleas of guilty taken before June 2, 1969.
Affirmed.
T.M. KAVANAGH, C.J., and T.G. KAVANAGH, SWAINSON, WILLIAMS, LEVIN and M.S. COLEMAN, JJ., concurred.
T.E. BRENNAN, J. concurs, being of the view that People v Jaworski, supra, and People v Butler, supra, should be reversed.
NOTES
[1]  Orders of our Court applying Butler to pre-Boykin pleas and sentences (e.g., People v Teague, 387 Mich 801 [1972]) will not be regarded as precedent for like action in future cases.